DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended drawings were received on 1/11/2022. These drawings are accepted.
Claim Objections
The amended claims were received on 1/11/2022. The revisions in regards to the claim objections for claims 1, 3-7, 12, and 14 resolved the claim objections. For the claim objections regarding claims 8, 10, and 13, applicant argues the claims rely on embodiment where the element comprises a plurality of application members. It is found that the applicant’s argument is valid and the objection raised for claims 8, 10, and 13 regarding the application members is withdrawn. 
Claim 7 objected to because of the following informalities: 
Claim 7 recites “each at least application member” in lines 1-2. It seems to be drawn to “the at least one application member” and should be revised to “each of the at least one application member” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	The amended claims were received on 1/11/2022. The revisions in regards to the 35 U.S.C. 112(b) rejection filed on the non-final rejection on 10/12/2021 for claims 1, 4, 14, 16, and 18 are found to be resolved. Regarding the 35 U.S.C. 112(b) rejection filed on the non-final rejection on 10/12/2021 for claim 17 has not fully been addressed. The applicant does address the 35 U.S.C. 112(b) rejection filed on the non-final rejection on 10/12/2021 for claim 17 regarding the lack of antecedent basis regarding “a cosmetic treatment”. The amended claims filed on 1/11/2022, however, still recites “the eyelashes and/or eyebrows” in lines 1-2 which lacks antecedent basis. 
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ), second paragraph. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “the core and the element being mechanically connected in order to substantially prevent the element from pivoting freely on the core” in lines 15-16. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “the core and the element being mechanically connected in order to substantially prevent the element from pivoting freely on the core” will be interpreted as “the core and the element being mechanically connected in order to prevent the element from pivoting freely on the core”. Furthermore, claim 1 recites the limitation “the eyelashes and/or eyebrows” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “eyelashes and/or eyebrows”. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Claim 17 recites the limitation “the eyelashes and/or eyebrows” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as “eyelashes and/or eyebrows”. 
Claims 2-15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(b). As such, claims 2-15, 17, and 19 are rejected under U.S.C. 112(b).
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 16 they depend on is rejected under U.S.C. 112(b). As such, claim 18 is rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 10, 14-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Dumler (US Publication No. 20070034223A1) in further view of Gueret (US Publication No. 8905050B2, hereinafter “Gueret 1”) in further view of Gueret (US Publication No. 4461312A, hereinafter “Gueret 2”).
	Regarding Claim 1, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising:
A core having a longitudinal axis (Fig. 2, label 4), the core being twisted (Abstract), 
At least one element (Fig. 4 and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, labels 5A) fitted onto the core and at least one application member (Fig. 4, label 6A) carried by the central member (Fig. 5), a composition collection surface being formed by the proximity between two different portions (Annotated Figure A of Fig. 4 of Vandromme) of one and the same application member or of the two adjacent application members (Collection surface can be formed by the two different portions of two adjacent application members by the space formed below the bristle ends shown in Annotated Figure A of Fig. 4 of Vandromme), 
A gap between these portions being formed (See Annotated Figure A of Fig. 4 of Vandromme), and 
each element being threaded onto the core along its longitudinal axis before the core is twisted, the core and the element being mechanically connected in order to substantially prevent the element from pivoting freely on the core (Abstract where the core is denoted as label 4, and the element is denoted as label 5).
However, Vandromme is silent to a gap between these portions being sufficiently small for a bridge of composition to be able to form there by surface tension, these portions being situated at a distance from the central part of greater than or equal to 0.5 mm, a packaging and application device 
Dumler discloses a similar application in the same field of endeavor and further discloses the concept of the gap between these portions (See Annotated Figure B of Fig. 2 of Dumler where it denotes the gap and portions of Dumler which is similar in structure to that of Vandromme) being sufficiently small for a bridge of composition (Par. [0008], lines 1-3 where it describes the gap size to match that of what is described in the specifications. As such, it is small enough for a bridge of composition), these portions being situated at a distance from the central part of greater than or equal to 0.5 mm (Par. [0020], lines 1-3 discloses the depth of the groove that holds the portion being 0.5 mm or greater. This reveals that the portion itself would have to be at a distance greater than 0.5 from the central part as shown in Annotated Figure C of Fig. 2 of Dumler. It can be seen that the defined portion is smaller than the distance of the portion from the central part which is indicative that this distance must be greater than 0.5 mm or at least greater than the portion length) to contain the composition in the applicator.
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the applicator of Vandromme to teach the gap to be small enough to have a bridge of composition to form and the portions being situated at a distance from the central part of being greater than or equal to 0.5 mm as taught by Dumler to ensure that the composition is held in the applicator.  
However, Vandromme/ Dumler is silent to a packaging and application device comprising a container containing the composition to be applied, and the bridge of composition to be able to form there by surface tension.
Gueret 1 teaches a similar applicator configuration and further discloses a packaging and application device (Fig. 1 of Gueret 1) comprising a container (Fig. 1, label 2 of Gueret 1) containing the composition to be applied (Fig. 1 of Gueret 1, label P shows the composition within the container).

However, Vandromme/Dumler/Gueret 1 is silent to the bridge of composition to be able to form there by surface tension.
Gueret 2 teaches a similar applicator configuration and further discloses the concept of the bridge of composition to be able to form there by surface tension (Col 4, lines 55-60 describes the concept of formation of the composition through capillarity).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined applicator of Vandromme in view of Dumler in further view of Gueret 1 wherein the gap between these portions being sufficiently small for a bridge of composition to be able to form there by surface tension of Gueret 2 to allow for more product to be held in the applicator.

    PNG
    media_image1.png
    407
    334
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    432
    475
    media_image2.png
    Greyscale

Annotated Figure B 

    PNG
    media_image3.png
    432
    477
    media_image3.png
    Greyscale

Annotated Figure C
	Regarding Claim 2, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention, and Vandromme further discloses the gap (Annotated Figure D of Fig. 4 of Vandromme). However, Vandromme is silent to the gap being less than or equal to 0.3 mm. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gap of Vandromme to be less than or equal to 0.3 mm as taught by Dumler to improve holding of composition on the applicator.  

    PNG
    media_image1.png
    407
    334
    media_image1.png
    Greyscale

Annotated Figure D

    PNG
    media_image2.png
    432
    475
    media_image2.png
    Greyscale

Annotated Figure E
3, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention, and Vandromme discloses that the at least one application member can be varied as denoted by the different application member shapes in Fig. 4, 7, and 8 labeled as 6A. However, Vandromme is silent to the application member having an enlarged head. 
	Gueret 1 discloses a similar applicator configuration where the application member has an enlarged head (Fig. 6D of Gueret 1) to capture more cosmetic product within the applicator. As such, a gap can be formed between the two consecutive heads (Annotated Figure F of Fig. 4 of Vandromme shows the gap being formed between two application member where the only adjustment is the shape of the free end of the application members) to improve capturing of cosmetic product. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one application member head of Vandromme to have enlarged head of Gueret 1 where the gap forms between the two consecutive head in order to improve capturing of cosmetic product.

    PNG
    media_image1.png
    407
    334
    media_image1.png
    Greyscale

Annotated Figure F
4, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention, and Vandromme discloses the application member (Fig. 4, label 6A) has the shape of a harpoon (Fig. 6D of Gueret 1).
Regarding claim 6, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention, and Vandromme further discloses the element (Fig. 4) comprising a plurality of application
members (Fig. 4 of Vandromme, label 6A of where the application member can be varied in shape as denoted in Fig. 4, 7, and 8). Dumler further discloses that the at least one application member each have two lateral arms that are joined at their end by an arch, forming teeth at their meeting point, said gap being formed between the teeth of two adjacent application members (See Annotated Figure G of Fig. 1c-1d of Dumler) to improve collection of product on the applicator. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one application member of Vandromme to each have two lateral arms that are joined at their end by an arch, forming teeth at their meeting point, said gap being formed between the teeth of two adjacent application members as taught by Dumler to improve collection of product on the applicator.

    PNG
    media_image4.png
    571
    565
    media_image4.png
    Greyscale

Annotated Figure G
7, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention, and Vandromme discloses that the application member can be varied as denoted by the different application member shapes in Fig. 4, 7, and 8 labeled as 6A. However, Vandromme is silent to the each of the at least one application member has the overall shape of a V with elbow at the ends of the V, said gap being formed between the end of an elbow of one of the at least one application members, and an arm of an adjacent application member. 
	Dumler discloses a similar application in the same field of endeavor and Dumler further discloses each application member (Fig. 2, label 7 of Dumler where it is described that the ends of the application members can be shaped differently as seen in the cross section examples of plausible tip ends in Fig. 1a – 1f of Dumler) has the overall shape of a V (Fig. 1b of Dumler) with elbows (See
Annotated Figure H of Fig. 1b of Dumler) at the ends of the V (See Annotated Figure H of Fig. 1b of
Dumler), said gap (See Annotated Figure H of Fig. 1b-1c of Dumler) being formed between the end of an elbow of one of the application members and an arm of an adjacent application member (See
Annotated Figure I of Fig. 1b-1c of Dumler). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one application member of Vandromme to have the overall shape of a V with elbow at the ends of the V, said gap being formed between the end of an elbow of one of the at least one application members, and an arm of an adjacent application member as taught by Dumler to improve holding the composition on the applicator. 

    PNG
    media_image5.png
    297
    260
    media_image5.png
    Greyscale

Annotated Figure H

    PNG
    media_image6.png
    255
    263
    media_image6.png
    Greyscale

Annotated Figure I
Regarding Claim 10, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention, and Vandromme discloses that the application member can be varied as denoted by the different application member shapes in Fig. 4, 7, and 8 labeled as 6A. However, Vandromme is silent to the application member having a central and two lateral arms forming a V that extend respectively on either side of the central arm.

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application member of Vandromme to have a central arm and two lateral arms forming a V that extends respectively on either side of the central arm of Gueret 1 where a gap forms between the lateral arms of two adjacent application members (Annotated Figure I of Fig. 4 of Vandromme shows the gap being formed between two application member where the only adjustment is the shape of the free end of the application members) to improve the capturing of the cosmetic product.

    PNG
    media_image7.png
    350
    358
    media_image7.png
    Greyscale

Annotated Figure J

    PNG
    media_image1.png
    407
    334
    media_image1.png
    Greyscale

Annotated Figure K
	Regarding Claim 14, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention, and Vandromme discloses the elongation axes (See Annotated Figure L of Fig. 4 of Vandromme) of the at least one application member (Fig. 4 of Vandromme) of an element (Fig. 4 of Vandromme) are coplanar (See Annotated Figure L of Fig. 4 of Vandromme where the elongated axes displayed are shown to be in the same planar for each element).

    PNG
    media_image1.png
    407
    334
    media_image1.png
    Greyscale

Annotated Figure L
15, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention, and Vandromme further discloses at least one application member (Fig. 4 of Vandromme, label 6A) of an element (Fig. 4 of Vandromme) is flattened in a plane (Fig. 5 of Vandromme displays the application members are flat). 
	Regarding Claim 17, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention, but is silent to the method for the cosmetic treatment of the eyelashes and/or eyebrows comprising the step of applying a cosmetic composition to the eyelashes with the aid of applicator according to claim 1. However, Vandromme does disclose the applicator is for a cosmetic product such as mascara (Col. 1, lines 16-20 and 31-35). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the applicator of Dumler to apply a cosmetic composition to the eyelash by retrieving the product from a container with the applicator and brushing the eyelash with the cosmetic filled applicator.
Regarding Claim 19, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the claimed invention, and Vandromme further discloses the composition collection surface being formed by the proximity of two different portions of two adjacent application members of the same element (See Annotated Figure M of Fig. 4 of Vandromme where it is known in the art that application members labeled as 6 collect the product and are held in the gaps between the application members. As such, the portions that are found to be disclosed as the sides of the application members would be the composition collection surface). 

    PNG
    media_image1.png
    407
    334
    media_image1.png
    Greyscale

Annnotated Figure M 
Claim 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Dumler (US Publication No. 20070034223A1).
Regarding Claim 16, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising:
A core having a longitudinal axis (Fig. 2, label 4), the core being twisted (Abstract), 
At least one element (Fig. 4 and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, labels 5A) fitted onto the core and at least one application member (Fig. 4, label 6A) carried by the central member (Fig. 5), a composition collection surface being formed by the proximity between two different portions (Annotated Figure N of Fig. 4 of Vandromme) of one and the same application member or of the two adjacent application members (Collection surface can be formed by the two different portions of two adjacent application members by the space formed below the bristle ends shown in Annotated Figure N of Fig. 4 of Vandromme), 
A gap between these portions being formed (See Annotated Figure N of Fig. 4 of Vandromme), and 
each element being threaded onto the core along its longitudinal axis before the core is twisted, the core and the element being mechanically connected in order to substantially prevent the element from pivoting freely on the core (Abstract where the core is denoted as label 4, and the element is denoted as label 5).
However, Vandromme is silent to a gap between these portions being less than or equal to 0.3 mm, these portions being situated at a distance from the central part of greater than or equal to 0.5 mm. 
Dumler discloses a similar application in the same field of endeavor and further discloses the concept of the gap between these portions (See Annotated Figure O of Fig. 2 of Dumler where it denotes the gap and portions of Dumler which is similar in structure to that of Vandromme) being sufficiently small for a bridge of composition (Par. [0008], lines 1-3 where it describes the gap size to match that of what is described in the specifications. As such, it is small enough for a bridge of composition), these portions being situated at a distance from the central part of greater than or equal to 0.5 mm (Par. [0020], lines 1-3 discloses the depth of the groove that holds the portion being 0.5 mm or greater. This reveals that the portion itself would have to be at a distance greater than 0.5 from the central part as shown in Annotated Figure P of Fig. 2 of Dumler) to contain the composition in the applicator. Furthermore, Dumler discloses the gap between these portions being less than or equal to 0.3 mm (Par. [0020] of Dumler, line 1-3) to contain the composition in the applicator. 
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the applicator of Vandromme to teach the gap to be small enough to have a bridge of composition to form and the portions being situated at a distance from the central part of being greater than or equal to 0.5 mm as taught by Dumler to ensure that the composition is held in the applicator.  

    PNG
    media_image1.png
    407
    334
    media_image1.png
    Greyscale

Annotated Figure N

    PNG
    media_image2.png
    432
    475
    media_image2.png
    Greyscale

Annotated Figure O 

    PNG
    media_image8.png
    432
    477
    media_image8.png
    Greyscale

Annotated Figure P
	Regarding Claim 18, Vandromme and Dumler teaches the claimed applicator of claim 16, but is silent to the method for the cosmetic treatment of the eyelashes and/or eyebrows comprising the step of applying a cosmetic composition to the eyelashes with the aid of applicator according to claim 16. However, Dumler does disclose the applicator is for a cosmetic product such as mascara (Paragraph [0002]) and Vandromme also disclose the applicator is for a cosmetic product such as mascara (Col. 1, lines 16-20 and 31-35). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the combined applicator of Vandromme and Dumler to apply a cosmetic composition to the eyelash by retrieving the product from a container with the applicator and brushing the eyelash with the cosmetic filled applicator.
Claim 5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Dumler (US Publication No. 20070034223A1) in further view of Gueret (US Publication No. 8905050B2, hereinafter “Gueret 1”) in further view of Gueret (US Publication No. 4461312A, hereinafter “Gueret 2”) in further view of Jacob (US Publication No. 20160022012A1).
Regarding Claim 5, Vandromme, Dumler, Gueret 1, and Gueret 2 teaches the device as described in the rejection of claim 1 above. However, they are silent to the application member (Fig. 4 of Vandromme, label 6A of where the at least one application member can be varied in shape as denoted in Fig. 4, 7, and 8) is toothed, the teeth being formed by a succession of pointed arches that are concave toward the outside. Annotated Figure Q of Fig. 4 of Vandromme shows the gap being formed between two application members where the only adjustment is the shape of the free end of the application members.
Jacob teaches an invention in the same field of endeavor and discloses the at least one application member is toothed (Fig. 14a and 14b of Jacob), the teeth being formed by a succession of pointed arches that are concave toward the outside (Fig. 14a and 14b of Jacob) to improve the capturing of more viscous cosmetic compositions.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Vandromme/Dumler/Gueret1/Gueret2 to have the at least one applicator member to be toothed that are formed by a succession of pointed arches that are concaved towards the outside of Jacob where gap forms between teeth of two adjacent application members to improve the capturing of the cosmetic composition.

    PNG
    media_image9.png
    407
    334
    media_image9.png
    Greyscale

Annotated Figure Q
8, Vandromme, Dumler, Gueret 1, Gueret, 2 and Jacob teaches device as described in the rejection of claim 1 above, and Vandromme further discloses the element (Fig. 4) comprising a plurality of application members (Fig. 4 of Vandromme, label 6A of where the application member can be varied in shape as denoted in Fig. 4, 7, and 8). Annotated Figure S of Fig. 4 of Vandromme shows the gap being formed between two application members where the only adjustment is the shape of the free end of the application members. Jacob further discloses that the application members can have a leg (See Annotated Figure R of Fig. 14a of Jacob) and is extended at one end by a portion defining a laterally open concavity (See Annotated Figure R of Fig. 14a of Jacob). 
It would have been obvious that the application member can have a leg where it extends at one end by a portion defining a laterally open concavity taught by Jacob to be attached to the central part of Vandromme as the modification made changes solely the free end of the application member. Furthermore, it would have been obvious that a gap will be defined between said portion and an adjacent application member for the same means in order to improve capturing of cosmetic product.

    PNG
    media_image10.png
    494
    396
    media_image10.png
    Greyscale

Annotated Figure R

    PNG
    media_image9.png
    407
    334
    media_image9.png
    Greyscale

Annotated Figure S 
	Regarding Claim 9, Vandromme, Dumler, Gueret 1, Gueret, 2 and Jacob teaches the claimed invention, and Jacob further discloses the portion is extended radially toward the outside by a radial arm (See Annotated Figure T of Fig. 14a of Jacob where the radial arm is extending away from the core and central part).

    PNG
    media_image11.png
    498
    311
    media_image11.png
    Greyscale

Annotated Figure T
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034223A1) in view of Gueret (US Publication No. 8905050B2, hereinafter “Gueret 1”) in further view of Gueret (US Publication No. 4461312A, hereinafter “Gueret 2”).
Regarding Claim 20, Dumler disclose s an applicator (Abstract, line 1), for applying a cosmetic composition to the eyelashes or eyebrows (Abstract where mascara is a cosmetic composition applied to the eyelashes), the applicator comprising:
A core (Fig. 8, label 2)
At least one element (Fig. 5, label 5) attached (Abstract, Fig. 3) to the core (Fig. 8, label 2), each element (Fig. 5, label 5) comprising a central part fitted onto the core and at least one application member (Fig. 2, label 7) carried by the central part (Fig. 4, label 4), a composition collection surface being formed by the proximity between two different portions (Annotated Figure U of Fig. 2 of Dumler) of one and the same at least one application member or of two adjacent application members of the same element (Collection surface can formed by the two different portions of two adjacent applicator members by the space formed below the bristle ends shown in Fig. 1a – Fig. 1f. This can be denoted by how the gap between the portions and the portions distance is found to match the necessary characteristics to achieve this feat), a gap between the portions being sufficiently small for a bridge of composition (Par. [0008], lines 1-3 where it describes the gap size to match that of what is described in the specifications. As such, it is small enough for a bridge of composition), these portions being situated at a distance from the central part of greater than or equal to 0.5 mm (Par. [0020], line 1-3).
However, Dumler is silent to a packaging and application device comprising a container containing the composition to be applied, and the bridge of composition to be able to form there by surface tension.
Gueret 1 teaches a similar applicator configuration and further discloses a packaging and application device (Fig. 1 of Gueret 1) comprising a container (Fig. 1, label 2 of Gueret 1) containing the composition to be applied (Fig. 1 of Gueret 1, label P shows the composition within the container).

However, Gueret 1 is silent to the bridge of composition to be able to form there by surface tension.
Gueret 2 teaches a similar applicator configuration and further discloses the concept of the bridge of composition to be able to form there by surface tension (Col 4, lines 55-60 describes the concept of formation of the composition through capillarity).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Dumler to be part of a packaging and application device comprising a container of Gueret 1 wherein the gap between these portions being sufficiently small for a bridge of composition to be able to form there by surface tension of Gueret 2 to allow for more product to be held in the applicator.

    PNG
    media_image2.png
    432
    475
    media_image2.png
    Greyscale

Annotated Figure U
Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	The most relevant art is found to be Vandromme (US Patent No. 8899241 B2) wherein Vandromme discloses a cosmetic applicator comprising: a core, at least one element, wherein the at least one element comprises at least one application member and the at least one application member comprises portions where a gap is formed between these portions. However, Vandromme is silent to the element comprising an alternation of a first application member having the overall shape of an arrow, the tip of which is directed toward the outside, and a second application member having the overall shape of an arrow, the tip of which is directed toward the central part. Further, Vandromme is silent to the application members of the element that each have two arms that diverge away from the central part, the two arms bearing an enlarged head at their ends, wherein a gap is formed between the enlarged heads of two adjacent application members. Lastly, Vandromme is silent to the element comprising application members that each have a central arm and two V-shaped lateral arms extending respectively on either side of the central arm, these lateral arms being provided at their end with an enlarged head. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are in view of new grounds of rejection necessitated by amendmdent.
The amended claims were received on 1/11/2022. The revisions in regards to the claim objections for claims 1, 3-7, 12, and 14 resolved the claim objections. For the claim objections regarding 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772